Citation Nr: 0007367	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-16 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension on account of the need 
for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from December 1945 to March 
1949.  He died in July 1988, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 1998, which denied the appellant's claim for special 
monthly pension.  The case was previously remanded in May 
1999.


REMAND

As a threshold matter, we find that the appellant's claim is 
well-grounded; that is, it is plausible.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1996).  In 
this regard, the file contains an attending physician's 
statement dated in December 1997, which noted that the 
appellant was demented, and that it was hazardous for her to 
leave her home.  In addition, a medical received in June 1998 
reported that the appellant suffered from disabilities 
including dementia, probably Alzheimer's type, and that she 
had poor judgment and insight, and could be potentially 
harmful to herself and her surroundings.  One of the factors 
establishing a need for aid and attendance is mental 
incapacity necessitating care and assistance on a regular 
basis to protect the individual from hazards or dangers 
incident to her daily environment. 38 C.F.R. § 3.352 (1999).  
In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet.App. 19, 21 (1993).  
Consequently, in view of the medical evidence, the claim is 
well-grounded, and, therefore, the Department of Veterans 
Affairs has a statutory obligation to assist her in the 
development of her claim.  38 U.S.C.A. § 5107(a) (West 1991).  

In connection with the previous remand, the appellant was 
scheduled for a VA examination to be conducted in July 1999.  
In June 1999, her son called VA and stated that the appellant 
was too ill to go to Memphis for the examination, and 
inquired as to whether an examination could be conducted 
locally.  However, the duty to assist includes obtaining an 
examination where appropriate.  Although the RO obtained the 
appellant's private medical records, the evidence remains 
unclear as to the nature and extent of the appellant's 
disability, in particular, with regard to her mental 
capacity.  

Specifically, the actual clinical treatment records, dated 
from November 1981 to December 1992, and from May 1996 to 
September 1999, do not show dementia, or indicate that she 
requires assistance in daily living, or that she is 
substantially confined to her home or immediate premises.  
The latter records, dated from 1996 to 1999, are from the 
Charleston Clinic, where her treatment providers included Dr. 
Alkhateeb, who wrote, in a December 1997 statement, that the 
appellant was demented, that it was hazardous for her to 
leave her home, and that she could perform all of the 
activities of daily living listed on the form, except to 
protect herself from hazards in the environment, which she 
could do "to a limit."  However, according to a March 1998 
medical statement, which also appears to be from Dr. 
Alkhateeb, the appellant's medical problems were noted to be 
hypertension and history of seizures.  In addition, Dr. 
Alkhateeb wrote, in April 1998, with a list of medical 
problems of the appellant, which were hypertension, chronic 
dizziness, migraine headaches, and remote history of 
seizures.  Then, in an undated statement received in June 
1998, Dr. M. Alkhateeb reported that the appellant suffered 
from hypertension, remote history of seizures, chronic 
dizziness, dementia, probably Alzheimer's type, and migraine 
headaches.  It was noted that she became confused at times 
and had poor judgment and insight, that she could be 
potentially harmful to herself and her surroundings, and that 
she got her medication confused and sometimes took the wrong 
medication.  As can be seen, this matter needs to be 
clarified, and the Board is prohibited from making 
conclusions based on its own medical judgment.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  

In view of the statement from the appellant's son that she is 
unable to travel to Memphis, a distance of approximately 100 
miles, for an examination, due to her health, VA should 
arrange for an examination to be conducted locally, either on 
a fee basis or by the appellant's private physician, who 
appears to currently be M. Abushaer, M.D.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should provide for an aid and 
attendance examination to be conducted 
locally, either on a fee basis or by the 
appellant's private physician, M. 
Abushaer, M.D., of the Charleston Clinic.  
The purpose of this examination is to 
determine whether she is housebound (i.e., 
substantially confined to her dwelling and 
the immediate premises, with reasonable 
certainty that the confinement will 
continue throughout her lifetime), and/or 
so helpless or so nearly helpless as to 
require the regular aid and attendance of 
another person, as defined in 38 C.F.R. §§ 
3.351(c) and 3.352(a) (1999).  To ensure 
that the appropriate factors are 
evaluated, VA Form 21-2680, Examination of 
Housebound Status or Permanent Need for 
Regular Aid and Attendance, should be 
provided to the examiner.  In addition, 
the examiner is requested to specifically 
discuss the presence or absence of 
dementia, to include a description of the 
results of tests used to determine the 
presence or absence of such a disorder.  
If dementia is found, the specific 
manifestations should also be set forth.  

2.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra. 

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the appellant, she and her representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved in 
again remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
             JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




